Case 1:18-cv-01904-SEB-MJD Document 376 Filed 05/03/21 Page 1 of 5 PageID #: 8701




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  WHOLE WOMAN'S HEALTH ALLIANCE, et                   )
  al.                                                 )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )       No. 1:18-cv-01904-SEB-MJD
                                                      )
  TODD ROKITA Attorney General of the State of        )
  Indiana, in his official capacity, et al.           )
                                                      )
                               Defendants.            )


                           The Honorable Sarah Evans Barker, Judge
                                    Entry for May 3, 2021

         The Court on its own motion, hereby VACATES the bench trial currently set for June 21,

  2021 at 9:30 a.m. and RESETS the bench trial on June 23, 2021 at 9:30 a.m. in Room 216 of the

  United States Courthouse in Indianapolis, Indiana. The final pretrial conference remains set on

  Tuesday, June 8, 2021 at 2:00 p.m. in Room 216 of the United States Courthouse in Indianapolis,

  Indiana.




  Distribution:

  Amanda Lauren Allen
  LAWYERING PROJECT
  aallen@lawyeringproject.org
Case 1:18-cv-01904-SEB-MJD Document 376 Filed 05/03/21 Page 2 of 5 PageID #: 8702




  Christopher Michael Anderson
  INDIANA ATTORNEY GENERAL
  christopher.anderson@atg.in.gov

  H. Christopher Bartolomucci
  SCHAERR &#124; JAFFE LLP
  cbartolomucci@schaerr-jaffe.com

  David Patrick Brown
  LAWYERING PROJECT
  dbrown@lawyeringproject.org

  Athanasia Charmani
  thania.charmani@probonolaw.com

  Paul M. Eckles
  ATTORNEY AT LAW
  paul.eckles@probonolaw.com

  Benjamin C. Ellis
  INDIANA ATTORNEY GENERAL
  Benjamin.Ellis@atg.in.gov

  Thomas M. Fisher
  INDIANA ATTORNEY GENERAL
  tom.fisher@atg.in.gov

  Lara Flath
  lara.flath@skadden.com

  Thomas Joseph Flynn
  INDIANA ATTORNEY GENERAL
  tom.flynn@atg.in.gov

  James A. Heilpern
  SCHAERR JAFFE LLP
  jheilpern@schaerr-jaffe.com

  Bradley H. Honigman
  ATTORNEY AT LAW
  bradley.honigman@probonolaw.com

  Michelle Honor
  ATTORNEY AT LAW
  michelle.honor@skadden.com
Case 1:18-cv-01904-SEB-MJD Document 376 Filed 05/03/21 Page 3 of 5 PageID #: 8703




  Kian J. Hudson
  INDIANA ATTORNEY GENERAL
  kian.hudson@atg.in.gov

  Kathrine D. Jack
  LAW OFFICE OF KATHRINE JACK
  kjack@jacklawoffice.com

  Erik S. Jaffe
  SCHAERR JAFFE LLP
  ejaffe@schaerr-jaffe.com

  Mollie M. Kornreich
  mollie.kornreich@probonolaw.com

  Jennifer Elizabeth Lemmon
  INDIANA ATTORNEY GENERAL
  jennifer.lemmon@atg.in.gov

  Richard G. McDermott
  OFFICE OF CORPORATION COUNSEL
  rmcdermo@indygov.org

  Diana Lynn Moers
  INDIANA ATTORNEY GENERAL
  diana.moers@atg.in.gov

  Derek R. Molter
  ICE MILLER LLP (Indianapolis)
  derek.molter@icemiller.com

  Julia Catherine Payne
  INDIANA OFFICE OF THE ATTORNEY GENERAL
  Julia.Payne@atg.in.gov

  Morgan Petkovich
  ATTORNEY AT LAW
  One Manhattan West
  New York, NY 10001-8602

  Michael Leo Pomeranz
  ATTORNEY AT LAW
  michael.pomeranz@probonolaw.com

  Michael M. Powell
  ATTORNEY AT LAW
Case 1:18-cv-01904-SEB-MJD Document 376 Filed 05/03/21 Page 4 of 5 PageID #: 8704




  michael.powell@probonolaw.com

  Joshua J. Prince
  SCHAERR JAFFE LLP
  jprince@schaerr-jaffe.com

  Andrea Elizabeth Rahman
  OFFICE OF THE INDIANA ATTORNEY GENERAL
  andrea.rahman@atg.in.gov

  Juanluis Rodriguez
  LAWYERING PROJECT
  prodriguez@lawyeringproject.org

  Robert Austin Rowlett
  INDIANA ATTORNEY GENERAL
  Robert.Rowlett@atg.in.gov

  Gene C. Schaerr
  SCHAERR JAFFE LLP
  gschaerr@schaerr-jaffe.com

  Stephen S. Schwartz
  SCHAERR JAFFE LLP
  sschwartz@schaerr-jaffe.com

  Sneha Shah
  LAWYERING PROJECT
  sshah@lawyeringproject.org

  Rupali Sharma
  LAWYERING PROJECT
  rsharma@lawyeringproject.org

  Melissa C. Shube
  LAWYERING PROJECT
  mshube@lawyeringproject.org

  Erin A. Simmons
  ATTORNEY AT LAW
  erin.simmons@probonolaw.com

  Dipti Singh
  LAWYERING PROJECT
  dsingh@lawyeringproject.org
Case 1:18-cv-01904-SEB-MJD Document 376 Filed 05/03/21 Page 5 of 5 PageID #: 8705




  Mollie Ann Slinker
  INDIANA ATTORNEY GENERAL
  mollie.slinker@atg.in.gov

  Kelly Suzanne Thompson
  INDIANA ATTORNEY GENERAL
  kelly.thompson@atg.in.gov

  Stephanie Toti
  LAWYERING PROJECT
  stoti@lawyeringproject.org

  Amy Van Gelder
  LAW FIRM
  amy.vangelder@probonolaw.com
